Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
Priority and Status of the Claims
1.    This application claims benefit of 62/890,940 08/23/2019, and 62/779,797 12/14/2018.
2.     Claims 1-27 are pending in the application.
Claim Rejections - 35 USC §112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


							          3.1             Claims 1, 4-20, and 23-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 
          112, first paragraph (pre-AIA ), because the specification does not reasonably provide 
          enablement for the instant  “a cannabinoid substance” without limitation (i.e., no named 
          compounds), see line 1 in claim 1, 13 and 20. The specification does not enable any 
          person skilled in the art to which it pertains, or with which it is most nearly connected, to 
          make the invention commensurate in scope with these claims. 											                                     In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining 
          whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, 
           have been described. They are:

2.    the state of the prior art,
3.    the predictability or lack thereof in the art,
4.    the amount of direction or guidance present,
5.    the presence or absence of working examples,
6.    the breadth of the claims,
7.    the quantity of experimentation needed, and
8.    the level of the skill in the art.
In the instant case:
The nature of the invention
The nature of the invention is a methods of use using “a cannabinoid substance” without limitation (i.e., no named compounds), see claims 1, 13 and 20. 
The state of the prior art and the predictability or lack thereof in the art
The state of the prior art is Kottayil et al.  US 2008/0112895 A1.  Kottayil et al.  ‘895 discloses a formulation comprising cannabinoid substance selected from dronabinol, 11-OH-delta-9-THC or delta-8-THC, see  claim 6 in column 31.
The amount of direction or guidance present and the presence or absence of working examples
The only direction or guidance present in the instant specification is the description of the instant “a cannabinoid substance” representing a specific compound on pages 18-21 of the specification. There is no data present in the instant specification for the instant “a cannabinoid substance” without limitation (i.e., no named compounds).
The breadth of the claims
The instant breadth of the rejected claims is broader than the disclosure, specifically, the instant “a cannabinoid substance ”is without limitation (i.e., no named compounds).
The quantity or experimentation needed and the level of skill in the art
While the level of the skill in the chemical arts is high, it would require undue experimentation of one of ordinary skill in the art to resolve any cannabinoid  substance  compounds without limitation. There is no guidance or working examples present for constitutional any “a cannabinoid substance” without limitation for the instant invention. Incorporation of the limitation of the “a cannabinoid substance” (i.e., claim 3) supported by the specification into claim 1, 13 and 20 respectively would overcome this rejection.
3.2	Claims 1, 13 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph (pre-AIA ), because the specification does not reasonably provide enablement of “administering a cannabinoid substance” without limitation (i.e., no named disorder or disease), see claims 1, 13 and 20. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
ln In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining
whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first
paragraph, have been described. They are:
1. the nature of the invention,
2. the state of the prior art,

4. the amount of direction or guidance present,
5. the presence or absence of working examples,
6. the breadth of the claims,
7. the quantity of experimentation needed, and
8. the level of the skill in the art.

In the instant case:
The nature of the invention
The nature of the invention of claims 1, 13 and 20 is drawn to methods of use using “administering a cannabinoid substance” without limitation (i.e., no named disorder or disease). 
The state of the prior art and the predictability or lack thereof in the art
The state of the prior art is that the pharmacological art involves screening in
vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can treat which specific diseases by what mechanism). There is no absolute predictability even in view of the seemingly high Ievel of skill in the art. The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face. Kottayil et al.  US 2008/0112895 A1.  Kottayil et al.  ‘895 discloses a formulation comprising cannabinoid substance for treating pain or nausea, see claim 137 in column 36.
The instant claimed invention is highly unpredictable as discussed below:

embodiment to be individually assessed for physiological activity. In re Fisher, 427 F.2d 833,166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. 
Applicants are claiming intent methods of use using the instant compounds effective to “administering a cannabinoid substance” without limitation (i.e., no named disorders). As such, the specification fails to enable the skilled artisan to use the compounds of claims effective for “administering a cannabinoid substance” without limitation (i.e., no named disorder or disease).  
  In addition, there is no established correlation between in vitro or in vivo activity and accomplishing for treating “administering a cannabinoid substance” without limitation (i.e., no named disorder or disease), and those skilled in the art would not accept allegations in the instant specification to be reliable predictors of success, and those skilled in the art would not be able to use the instant compounds since there is no description of an actual method wherein “administering a cannabinoid substance”  without limitation (i.e., no named disease or disorder) in a host is treated.
Hence, one of skill in the art is unable to fully predict possible results from the administration of the instant composition due to the unpredictability of “administering a cannabinoid substance”  without limitation (i.e., no named disease or disorder). The “administering a cannabinoid substance”  without limitation (i.e., no named disease or disorder) is known to have many obstacles that would prevent one of ordinary skill in the art from accepting treating regimen on its face.

The amount of direction or guidance present and the presence or absence of working examples
The only direction or guidance present in the instant specification is instant therapy efficacy for a number of disease or disorder, see page 20 of the specification.   There are no in vitro or in vivo working examples present for the “administering a cannabinoid substance” without limitation (i.e., no named disease or disorder) by the administration of the instant invention.  
The breadth of the claims
The breadth of the claims is methods of use of the instant compound effective to “administering a cannabinoid substance” without limitation (i.e., no named disease or disorder).
The quantity of experimentation needed
The quantity of experimentation needed is undue experimentation. One of skill in 
the art would need to determine how “administering a cannabinoid substance” without limitation (i.e., no named disease or disorder) would be benefited (i.e., treated) by the administration of the instant invention and would furthermore then have to determine which of the claimed methods of use would provide “administering a cannabinoid substance” without limitation (i.e., no named disease or disorder), if any.
The Ievel of the skill in the art 
The Ievel of skill in the art is high. However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by successful conclusion'' and ''patent 
in vitro and in vivo screening to determine which methods of use exhibit the desired pharmacological activity and which would benefit from this activity. Thus, the specification fails to provide sufficient support of the broad use of the pharmaceutical composition of the instant claims for the various diseases. 
As a result necessitating one of skill to perform an exhaustive search for which diseases or disorders can be treated by what pharmaceutical compounds of the instant claims in order to practice the claimed invention. Thus, factors such as "sufficient working examples", "the level of skill in the art" and "predictability", etc. have been demonstrated to be sufficiently lacking in the instantly claimed methods. In view of the breadth of the claim, the chemical nature of the invention, and the lack of working examples regarding the activity of the claimed compounds in regards to the treatment of the many diseases, one having ordinary skill in the art would have to undergo an undue amount of experimentation to use the invention commensurate in scope with the claims.
Genentech lnc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “ a
patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion'' and ''patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable''.
	Therefore, in view of the Wands factors and ln re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation, with no assurance of success.  This rejection can 

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating   

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-27 are rejected under 35 U.S.C. 103(a) as being obvious over Eades et al.  US 2019/0151280 A1.  It is noted that Eades et al. ‘280 is an 102 (a)(2) reference.
	Applicants claim a method for administering a cannabinoid substance in an oral delivery protocol comprising the steps of: providing a cannabinoid encapsulate having one or more cannabinoid substance encapsulated in one or more surfactant-enhanced phospholipid vesicles having phospholipids, ethanol, water, and one or more surfactant selected from Polysorbates and derivatives, PEG esters of hydrogenated castor oil and derivatives, and combinations thereof, wherein said cannabinoid substance in said cannabinoid encapsulate has a concentration of 3 mg/mL to 300 mg/mL, and said cannabinoid encapsulate has less than 2% water (w/w) and up to 25% (w/w) of said surfactant; and administering a quantity of the cannabinoid encapsulate having 1 mg to 100 mg of the cannabinoid substance orally to a subject, see claim 1.  Dependent claims 2-12 further limit the scope of methods, i.e., the cannabinoid substance is CBD 
	Applicants claim a method for intraoral transmucosal administration of a cannabinoid substance comprising the steps of: providing a cannabinoid encapsulate having one or more cannabinoid substance encapsulated in one or more surfactant-enhanced phospholipid vesicle having phospholipids, ethanol, water, and one or more surfactant, wherein the cannabinoid encapsulate has less than 2% water (w/w), up to 25% (w/w) surfactant, and said cannabinoid substance in said cannabinoid encapsulate has a concentration of 3 mg/mL to 300 mg/mL; administering a quantity of the cannabinoid encapsulate having 1 mg to 100 mg of said cannabinoid substance to a subject’s oral mucosa, and allowing the cannabinoid encapsulate to remain in contact with the oral mucosa for a period of time ranging from 1 minute to 10 minutes, see claim 13.  Dependent claims 14-19 further limit the scope of methods, i.e., specific surfactant, administration strategy or specific dose of cannabinoid in claims 14-119.
	Applicants claim a method for administration of a cannabinoid substance to an epidermal area comprising the steps of: providing a cannabinoid encapsulate having one or more cannabinoid substance encapsulated in one or more surfactant-enhanced phospholipid vesicles having phospholipids, ethanol, water, and one or more surfactant, wherein the cannabinoid encapsulate has less than 2% water (w/w), up to 25% (w/w) surfactant, and said cannabinoid substance in said cannabinoid encapsulate has a concentration of 3 mg/mL to 300 mg/mL; administering a quantity of the cannabinoid encapsulate having 1 mg to 100 mg of cannabinoid substance topically to the epidermal 
Determination of the scope and content of the prior art (MPEP §2141.01)
  Eades et al. ‘280 discloses administrating cannabinoid composition comprising:
phospholipids, ethanol,   cannabinoids (i.e. delta-9-tetrahydrocannabinol), polyoxyl 40 hydrogenated castor oil or  polysorbate 80,  see claims 1 and 11 in column 4. A specific formulation has been exemplified in Table 10 in column 4.

Determination of the difference between the prior art and the claims (MPEP §2141.02)
The difference between instant claims and Eades et al. ‘280 is that the instant claims are silent the scope of cannabinoid substance.
Finding of prima facie obviousness-rational and motivation (MPEP §2142-2143)
One having ordinary skill in the art would find the claims 1-27 prima facie obvious because one would be motivated to employ the compositions and methods of use of Eades et al. ‘280 to obtain instant invention.  
            The motivation to make the claimed methods of use derived from the known compositions and methods of use of Eades et al. ‘280  would possess similar activity to that which is claimed in the reference.
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a 
terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 13 and 20 are rejected under the judicially created doctrine of the  obviousness-type double patenting as being unpatentable over claim 1 of Reynold’s co-pending application No. 16/705,468, over claim 1 of Rhodes et al. co-pending application No. 17/466,455, and co-pending application No. 16/560,342 respectively.  Although the conflicting claims are not identical, they are not patentably distinct from each other and reasons are as follows.	

	Applicants claim a method for intraoral transmucosal administration of a cannabinoid substance comprising the steps of: providing a cannabinoid encapsulate having one or more cannabinoid substance encapsulated in one or more surfactant-enhanced phospholipid vesicle having phospholipids, ethanol, water, and one or more surfactant, wherein the cannabinoid encapsulate has less than 2% water (w/w), up to 25% (w/w) surfactant, and said cannabinoid substance in said cannabinoid encapsulate has a concentration of 3 mg/mL to 300 mg/mL; administering a quantity of the cannabinoid encapsulate having 1 mg to 100 mg of said cannabinoid substance to a subject’s oral mucosa, and allowing the cannabinoid encapsulate to remain in contact with the oral mucosa for a period of time ranging from 1 minute to 10 minutes, see claim 13.  

Reynold’s ‘468 claims a composition comprising: a cannabinoid encapsulate having one or more cannabinoid substance selected from cannabidiol (CBD), tetrahydrocannabinol (THC), a whole plant extract of Cannabis sativa, a whole plant extract of Cannabis sativa, and combinations thereof, encapsulated in a surfactant- enhanced phospholipid vesicle (SEPV) sized from 25 nm to 200 nm having phospholipids, ethanol, water, and one or more surfactant, wherein said one or more surfactant comprises up to 25% (w/w) of said cannabinoid encapsulate, said water comprises less than 2% (w/w) of said cannabinoid encapsulate, and said cannabinoid encapsulate has a cannabinoid concentration of 3 mg/mL to 300 mg/mL, see claim 1.
Rhodes et al. ‘455 claims a method for administration of a Cannabis sativa-derived substance in an intraoral transmucosal and/or transdermal delivery protocol 
Rhodes et al. ‘342 claims a composition comprising: tetrahydrocannabinol (THC) nanoencapsulated in a phospholipid vesicle delivery system, wherein said  tetrahydrocannabinol (THC) is dissolved in an ethanolic solution of phospholipids, ethanol and water at a concentration range from 1 part tetrahydrocannabinol (THC) to 10 parts ethanolic solution up to 10 parts tetrahydrocannabinol THC to 1 part ethanolic solution (w/w) to produce a THC-ethanolic solution, said THC ethanolic  solution is combined with a quantity of ethanol to form a THC-vesicle stock having non-spherical THC-phospholipid vesicles sized less than 10 nm, said THC-vesicle stock is combined  with water having a pH of 6-8 at a ratio of 1:1 to 1.25 parts of  diluted  THC- vesicle stock to water (by volume) whereby said non- spherical THC-phospholipid vesicles increase in size to yield spherical phospholipid vesicles sized 25-200 nm with nanoencapsulated THC, wherein nanometer size is achieved without application of mechanical size reduction, see claim 1.
The difference between instant claims and Reynold’s  ‘468 and Rhodes et al. ‘455 and ‘342  is that the instant claims are silent the scope of cannabinoid substance.
One having ordinary skill in the art would find the claims 1, 13 and 20  prima facie obvious because one would be motivated to employ the compositions and methods of use of Reynold’s  ‘468 and Rhodes et al. ‘455 and ‘342 to obtain instant invention.  

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

March 14, 2022